Order entered March 27, 2019




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-18-01106-CR

                             GERARDO ISRAEL STRAUSS, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 204th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F17-33722-Q

                                           ORDER
        Before the Court is appellant’s March 25, 2019 motion to extend time to file appellant’s

brief. We GRANT appellant’s motion and ORDER the brief received March 25, 2019 filed as

of the date of this order.


                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE